18-10122-jlg    Doc 238     Filed 02/05/20     Entered 02/05/20 15:55:52           Main Document
                                              Pg 1 of 2


                                     DANIEL SCOTT ALTER
                                         Attorney-at-Law
                                  360 Westchester Avenue #316
                                  Port Chester, New York 10573
                                          (914) 393-2388
                                        dsa315@mac.com

                                                     February 5, 2019
Honorable James L. Garrity, Jr.
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

        Re:    Penny Ann Bradley, Chapter 11, Case No. 18-10122(JLG)

Hon. Judge Garrity:

        This letter is written to update the Court of the status of the above-referenced Chapter 11
case.
       The Debtor’s last status letter was filed with the Court on December 30, 2019 [Docket
No. 224]. Additionally, on January 3, 2020, Special Counsel filed an additional letter with the
Court [Docket No. 227] to request an adjournment of the following matters, which had been
scheduled for January 8, 2020: (i) the Case Status Conference, (ii) the NSM Motion, (iii) the
Berman Motion, (iv) the Atlas Claim Objection, (v) the Pollack Claim Objection, and (vi) the
UST Motion. By a Memorandum Endorsed Order dated January 8, 2020 [Docket No. 231], the
aforementioned matters were adjourned until February 12, 2020 at 10:00 a.m.

        The Debtor has forwarded a Stipulation resolving claims related to the Berman Motion,
the largest creditor of the estate. The Debtor is waiting on comments from Berman on the
Stipulation and will hopefully have the Stipulation signed in the next week. Once that
Stipulation is signed, the Debtor anticipates the filing of a motion pursuant to Bankruptcy Rule
9019.
        The Debtor continues to negotiate in good faith to resolve all claims. The Debtor has
been in communications with the U.S. Trustee with regard to discovery relating to the UST
Motion. The U.S. Trustee turned over its discovery, which the Debtor is reviewing and may
possibly incorporate into a proposed discovery plan with regard to the UST Motion. The Debtor
is optimistic that it will resolve some or all of the claims very shortly and will provide the Court
with any further updates at, or prior to, the next Status Conference, should there be any
significant progress.

       Based on discussions with the U.S. Trustee, the Debtor will be seeking an adjournment of
all matters scheduled for February 12, 2020, with the exception of the Atlas Claim Objection
[see Letter from Joseph Maniscalco, dated February 5, 2020, Docket No. 237] and the U.S.
Trustee consents to such request. Indeed, the U.S. Trustee believes the Berman Stipulation
should be signed and filed with the Court before other matters proceed.

        With regard to various administrative issues, please note the following:
18-10122-jlg    Doc 238     Filed 02/05/20    Entered 02/05/20 15:55:52         Main Document
                                             Pg 2 of 2


       -   The Debtor is current with Monthly Operating Reports through November 2019 and
           anticipates the filing of her December 2019 Monthly Operating Report prior to the
           scheduled Status Conference. The Debtor is in the process of reviewing her
           previously filed Monthly Operating Reports with her accountant to determine whether
           certain Monthly Operating Reports will need to be amended.

       -   The Debtor’s records indicate that she is current with U.S. Trustee Quarterly fees and
           is fully compliant with all administrative obligations under the Bankruptcy Code,
           Bankruptcy Rules, Local Bankruptcy Rules, and United States Trustee Guidelines.

       If the Court wishes, I will be pleased to submit any further status updates at such times as
the Court may direct.

                                                     Respectfully,
                                                     /s/ Daniel S. Alter
                                                     Daniel S. Alter, Counsel for the Debtor

cc: Serene Nakano, Esq. (via email only)
    Richard Levy, Esq. (via email only)
    Nolan Shanahan, Esq. (via email only)
    Jacob Frumkin, Esq. (via email only)
    Kenneth L. Baum, Esq. (via email only)
    David H. Hartheimer, Esq. (via email only)
    SandraE. Mayerson, Esq. (via email only)
